|

E CONTRAT DE PARTAGE
- DÉ PRODUCTION
: . -ENTRE ‘ : _. ‘

Fe D GE Em LAN

__L?ASSOCIATION .
*ENERGULF AFRICA Li,

: ue F &, . pre.

© LA CONGOLAISE DES HYDROCARBURES Fee

a

a

TABLE DES MATIERES
EE DES MATIERES

Arücle 1- Définitions
Article 2 - Objet du Contrat et Cession de Droits
Article 3 - Champ d'application du Contrat - Opérateur
Article 4 - Comité d’Opérations
Article 5 - Bonne Gouvernance, Développement et Protection de l'Environnement
Arücle. 6 - Garantie Bancaire
Article 7 - Programme Minimal des Travaux de Reconnaissance et d’Exploration
Article 8 - Programme des Travaux complémentaires
Article 9 - Atnbution, Renouvellement et Renonciation du Permis d'Exploration
Arücle 10- Découverte des hydrocarbures et Attribution du Permis d'Exploitation
Article 11- Abandon
Article 12 - Régime Fiscal, Royalty et Bonus
Article 13 - Régime de change
Article 14 - Remboursement des Coûts Pétroliers - « Cost Oil »
Article 15 - Partage de la Production - « Profit Où»
Article 16 - Valoxsation des Hydrocarbures
Anticle 17 - Transfert de Propriété et enlèvement des Hydrocarbures Liquides
Article 18 - Gaz Naturel
Article 19 - Propriété des Biens Mobiliers et Immobiliers
Article 20 - Emploi - Formation du Personnel de la RDC
Article 21 - Audit
Article 22 - Participation de l'Entreprise Pétrolière Nationale
Article 23 - Cessions d'intérêts
Article 24 - Informations - Confidentialité
Article 25 - Fin du Contrat

icle 34 - Entrée en Vigueur- Régime de Coopération
ENTRE :

La République Démocratique du Congo, dûment et valablement représentée par :

- Le Ministre de l'Energie, et
- Le Ministre des Finances.

agissant en vertu des pouvoirs légaux tels qu’ils résultent de l'Ordonnance-Loi n° 81-
013 du 2 avril 1981 portant législation générale sur les mines et les hydrocarbures, ci-
après désignée « La RDC » de première part ;

ET

L'Association :

ENERGULF AFRICA Ltd, enregistrée aux Iles Caïman dont le siège social
est 2000 W. Sam Houston Parkway $., Suite 320, HOUSTON, TEXAS 77042
USA, représentée par Monsieur JEFFERY GREENBLUM, Président et
Directeur, muni des pleins pouvoirs dont copie est en annexe 2, ci-après
dénommée « ENERGULF », de deuxième part ;

La Congolaise des Hydrocarbures dont le siège social se trouve sur 1, avenue
du Comité Urbain, Kinshasa/Gombe, représentée par Messieurs Justin
KANGUNDU et Christophe BITASIMWA, respectivement Administrateur
Délégué Général et Administrateur Directeur Technique, ci-après dénommée
«COHYDRO» de troisième part.

Les parties de deuxième et de troisième part sont ci-dessous dénommées le
«Contractant».

AYANT ETE PREALABLEMENT EXPOSE QUE :

Aux termes des articles 1 et 2 de Ordonnance - Loi n° 81-013 du 2 avril 1981
portant Législation Générale sur les Mines et les Hydrocarbures, le sol et le
sous-soi sont et demeurent la propriété inaliénable et imprescriptible de Etat ;
Les ressources économiques, telles que les hydrocarbures qui y sont contenues
sont désignées « Substances concessibles » ;

L'Etat désire encourager l'exploration et l’exploitation des hydrocarbures dans
la zone ouverte à l'exploration dans le Bassin Cêtier de la République
Démocratique du Congo ;

ENERGULF 4 démontré ses capacités techniques et financières dans
l'exploration et la production pétrolières ;

Le rapport final d'évaluation et d'interprétation des données déposé par
ENERGULE à été concluant ;

ENERGULF et COHYDRO), en association, ont fait part de leurs intentions

A CS
d’explorer le potentiel du pétrole dudit Bassin dont les coordonnées constituent
FAnnexe 1 ;

Dans le but de soutenir cette initiative, l'Etat a l'intention d’accorder aux
entreprises des conditions financières, économiques et fiscales spécifiques pour
l'exercice des activités précisées dans le Contrat.

Le Contractant est bénéficiaire d’un traité conclu entre la République
Démocratique du Congo et les Etats-Unis d’Amérique concernant
l'encouragement et la protection des investissements.

IL AETE CONVENU CE QUI SUIT :

Article 1- Définitions

Aux fins du présent Contrat, les termes suivants auront la signification fixée au présent
Article :

11

12

13

14

15

«Année Civile»: période de douze (12) mois consécutifs commençant le premier
janvier de chaque année.

«Back Costs»: les coûts engagés par l'Opérateur, y compris les coûts engagés par
l'Opérateur au nom du Contractant, pour les travaux en relation avec le Contrat
avant la Date d’Entrée en Vigueur, incluant, mais non limités, les coûts de
rédaction, les dépenses de personnel de l'Opérateur, ainsi que le financement
des visites des représentants de la RDC.

<Barib : unité égale à 158,98722 litres, mesurés à la température ambiante.

«Bonus»: prime payable à l'Etat lors de la signature du contrat et/ou lorsque la
production ou le rythme de production atteint certains seuils. Il s’agit de:

"Bonus de signature : à la signature du contrat par les parties ;

"Bonus du Permis d’'Exploration : à l'octroi du Permis d’Exploration ;

"Bonus de renouvellement du Permis d'Exploration : au renouvellement
du Permis d'Exploration ;

= Bonus du Permis d'Exploitation : à l'octroi du Permis d'Exploitation ;

=“ Bonus de renouvellement du Permis d'Exploitation : au renouvellement
du Permis d'Exploitation ;

=" Bonus de première production : à la production du premier baril ;

=" Bonus de production du dix millionième baril : à la production du dix
millionième baril.

<Budgeb» l'estimation prévisionnelle du coût d'un Programme des Tra

PA
1.6

17
1.8

111

1.12

1.13

1.14

115

116

117

«Cession d'intérêts » : toute opération juridique aboutissant au transfert entre
les Parties ou à toute autre entité, autre qu'une Partie, de tout ou partie des
droits et obligations découlant du Contrat.

«Comité d'Opérations»: l'organe visé à l'Article 4 du Contrat.
«Contractanb»: désigne l'Association ENERGULF-COHYDRO ainsi que toute

autre entité à laquelle PAssociation pourrait céder un intérêt dans les droits et
obligations du Contrat.

«Contrat»: le présent contrat de partage de production, ses annexes qui en font
partie intégrante, ainsi que tout avenant qui serait conclu entre les parties.

«Contrat d'Association »ou «joint Operating Agreement »: le Contrat à conclure
entre les entités constituant le Contractant, ses annexes et ses avenants, pour la
réalisation en association des Travaux Pétroliers.

« Coûts Pétroliers » ou « Cost Oil »: tous les Back Costs tels que définis à l'article

1.2, les Bonus, comme défini à l'article 1.4 ci-dessus, ainsi que toutes les
dépenses, entre autres, encourues et payables par le Contractant du fait des
Travaux Pétroliers, comme défini en 1.34 ci-dessous, y compris tous les frais
d'exploitation, les frais de gestion, intérêts sur prêts, et calculées conformément
à la Procédure Comptable.

« Date d’Entrée en Vigueur »: la date de prise d'effets du Contrat, telle que cette
date est définie à l'Article 34 du Contrat.

« Dollar » ou « dollar »: la monnaie ayant cours légal aux Etats - Unis
d'Amérique.

« Gaz Naturel »: les hydrocarbures gazeux comprenant principalement du
méthane et de l'éthane qui, à 15 degrés Celsius et à la pression atmosphérique,
sont à l'état gazeux, et qui sont découverts et/ou produits dans le cadre du
Permis.

« Gisements Marginaux »: les gisements dont les réserves ne dépassent pas vingt
(20) millions de barils des Hydrocarbures Liquides provenant d'un Permis
d'Exploitation.

« Hydrocarbures »: les Hydrocarbures Liquides et le Gaz Naturel découverts
et/ou produits sur la zone de Permis.

«ITLE. »: initiative pour la Transparence dans la gestion de es des

Industries Extractives. A
Lis

1.19

1.20

121

1.22

1.25

126

127

1.28

1.30

« Loi » : POrdonnance-Loi n°81-013 du 2 avril 1981 portant Kgislation générale
sur les mines et les hydrocarbures.

«Mois »: une période commençant le premier jour d'un mois et se terminant le
dernier jour de ce mois, incluant le premier et le dernier jour du mois.

«Opérateur: l'entité du Contractant chargée aux termes du Contrat
d'Association de la responsabilité de la conduite des Travaux Pétroliers
conformément au Contrat comme indiqué à l'article 3 du Contrat.

«Parties»: les parties au Contrat, à savoir la République Démocratique du
Congo et l'Association ENERGULF- COHYDRO ainsi que toute autre entité
à laquelle une des entités du Contractant pourrait céder un intérêt dans les
droits et obligations du Contrat.

« Permis »: un permis relatif à la zone d'intérêt qui se situe dans le cadre du
Permis d’Exploration (comme défini dans l'Annexe 1 du présent Contrat) et
tous les Pennis d'Exploitation en découlant.

« Permis d’Exploration »: le Permis d’Exploration couvrant le Lotshi, comme
défini dans l'Annexe 1 de cet Accord.

«Permis d'Exploitation: le Permis d'Exploitation découlant du Permis
d’Exploration.

Procédure Comptable»: la procédure comptable telle que définie et
Communiquée au Contractant par PAdministration des Hydrocarbures de la
RDC.

« Profit Oil » : le solde de la production après déduction de la Royalty et du
Cost Oil destiné à être partagé.
«Programme des Travaux»: le plan des Travaux Pétroliers devant être

effectué durant une période déterminée préalablement, tel qu'approuvé par le
Comité d'Opérations dans les conditions stipulées au Contrat.

Prix Fixé»: le prix de chaque qualité des Hydrocarbures, tel que défini à
l'Article 16 du Contrat.

Production Nette » la production totale des Hydrocarbures Liquides
diminuée de toutes eaux et de tous sédiments produits, de toutes
quantités des Hydrocarbures réinjectées dans le gisement, utilisées ou
perdues au cours des Travaux Pétroliers.

roduction fiscalisée» : la production nette diminuée des coûts de transpqut et
stockage jusqu’au point d'enlèvement

PS
1.31

1.32

1.33

1.34

«Redevance Superficiaire»: le Droit payé par le Contractant relatif à
Poccupation des terres pendant la période d’exploration ou pendant la période
d'exploitation.

«Société Affiliée »:

132.1

1.32.3

1.324

Toute société dans laquelle plus de cinquante pour cent (50%) des droits
de vote dans les assemblées générales ordinaires des actionnaires ou
associés (ci-après désignées les «Assemblées» sont détenus directement
ou indirectement par l'une des Parties ;

Toute société qui détient directement ou indirectement, plus de
cinquante pour cent (50 %) des droits de vote dans les
Assemblées de l'une des Parties;

Toute société dont les droits de vote dans les Assemblées sont détenus
pour plus de cinquante pour cent (50 %) par une société qui détient
elle-même directement ou indirectement, plus de cinquante pour cent
(50 %) des droits de vote dans les Assemblées de l'une des Parties;

Toute société dans laquelle plus de cinquante pour cent (50 %) des
droits de vote dans les Assemblées sont détenus directement ou
indirectement par une société ou par plusieurs sociétés telles que
décrites aux sous - paragraphes 1.32.1 à 1.32.3 ci-dessus.

«Sous Traitant : la personne ou société à laquelle Opérateur fera appel dans
le cadre de l'exécution des Travaux Pétroliers.

« Travaux Pétroliers»: les activités conduites pour permettre la mise en oeuvre
du Contrat dans le cadre du Permis conformément au Contrat, notamment
les études, les préparations et les réalisations des opérations, les activités
juridiques, comptables et financières. Les Travaux Pétroliers se répartissent
entre Les ‘Travaux d’Exploration, les Travaux d'Evaluation et de
Développement, les Travaux d'Exploitation et les Travaux d'Abandon.

134.1

1.342

«Travaux d'Abandon »: les Travaux Pétroliers nécessaires à la remise en

état d'un site d'exploitation dont l'abandon est programmé par le Comité

d'Opérations.
«Travaux d'Evaluation et de Développement»: les Travaux Pétroliers
associés aux Permis d'Exploitation relatifs à l'étude, la préparation et la
réalisation des installations tels que forages, équipements de puits et
essais de production, constructions et pose des plates-formes ainsi que
toutes autres opérations réalisées en vue de la production, du transport,
du traitement, du stockage et de l'expédition des Hydrocarbures a
terminaux de chargement

A
1.343 «Travaux d'Exploitation»: les Travaux Pétroliers relatifs aux Permis
d'Exploitation et associés à l'exploitation et à l'entretien des stations de
production, de traitement, de stockage, de transport, d'exportation et de
vente des Hydrocarbures.

1.35 «Travaux d’Exploration» : les Travaux Pétroliers liés au Permis et réalisés
dans le but de découvrir et d'apprécier un ou plusieurs gisements des
Hydrocarbures telles que les opérations de géologie, de géochimie, de
géophysique, de forage, d'équipement de puits et d'essais de production.

136 «Trimestre» une période de trois (3) mois consécutifs commençant le
premier jour de janvier, d'avril, de juillet et d'octobre de toute Année Civile.

137 «ZERE »: Zone Exclusive de Reconnaissance et d’Exploration pour une
durée de cinq (5) ans, renouvelable deux (2) fois.

Article 2 - Objet du Contrat

L'objet du Contrat est l'attribution par la République Démocratique du Congo au
Contractant des droits exclusifs de reconnaissance et d'exploration des hydrocarbures
ainsi que le droit d'obtention des Permis d'Exploitation dans les limites de la ZERE
Loishi.

Article 3 - Champ d'application du Contrat - Opérateur

3.1 Les Travaux Pétroliers seront réalisés au nom et pour le compte du Contractant
par une des entités composantes de celui-ci et dénommée «l'Opérateur ».
L'Opérateur est désigné par le Contractant dans le cadre du Contrat
d’Association.

3.2 Pour le compte du Contractant, l'Opérateur aura les tâches spécifiques
suivantes :

(2) Préparer et soumettre au Comité d'Opérations les projets de
Programmes des Travaux annuels, les Budgets correspondants et leurs
modifications éventuelles ;

(b)  Diriger, dans les limites des Programmes de Travaux et Budpets
approuvés, l'exécution des Travaux Pétroliers ;

(© Préparer, en cas de découverte déclarée commercialement
exploitable, les programmes de développement et d'exploitation relatifs
au gisement découvert ;

(VA
33

()

(

Sous réserve de l'application des dispositions de l'Article 3.5 ci-après,

ose ‘ . :
négocier et conclure avec tout tiers les contrats relatifs à l'exécution des
Travaux Pétroliers ;

Tenir la comptabilité des Travaux Pétroliers, préparer et soumettre
annuellement à la RDC les comptes, conformément aux dispositions de
l Procédure Comptable ;

Conduire les Travaux Pétroliers de la manière la plus appropriée et, d'une
façon générale, mettre en oeuvre tous moyens appropriés en respectant
les règles de l'art en usage dans l'industrie pétrohère internationale, en vue

de:

() l'exécution des Programmes des Travaux dans les meilleures
conditions techniques, environnementales et économiques ;

(5) l'optimisation de la production dans le respect d'une bonne
conservation des gisements exploités.

Dans l'exécution des Travaux Pétroliers, l'Opérateur devra, pour le compte du
Contractant :

()

Conduire avec diligence toutes les opérations conformément aux
pratiques généralement suivies dans l'industrie pétrolière, se conformer
aux règles de l'art en matière de champs pétrolifères et de génie civil et
accomplir ces opérations d'une mamière efficace et économique. Toutes
les opérations seront exécutées conformément aux termes du Contrat.

Fournir le personnel nécessaire aux Travaux Pétroliers en tenant compte
des dispositions de l'Article 20 ci-après.

Sous réserve des articles 51 et suivants de la Loi, permettre dans les
limites raisonnables aux représentants de la RDC d'avoir un accès
périodique aux lieux où se déroulent les Travaux Pétroliers avec le droit
d'observer tout ou partie des opérations qui y sont conduites. La RDC
pourra, par l'intermédiaire de ses représentants ou employés dûment
autorisés, examiner tout ou partie des données de l'Opérateur se
rapportant aux Travaux Pétroliers, y compris les données géologiques,
géochimiques, géophysiques, de forage et toutes autres données des
opérations de production pétrolière.

L'Opérateur conservera une copie représentative de toutes ces données
en République Démocratique du Congo et en fournira une copie à la
RDC. Toutefois, en ce qui concerne les échantillons et documents
exigeant des conditions particulières de stockage ou de conservation,
ceux-ci seront conservés dans un lieu choisi par l'Opérateur, sous la

F £
()

()

responsabilité de l'Opérateur, et auxquels la RDC aura droit d'accès.
L'Opérateur aura le droit de garder les copies de toutes les données, tous
documents et échantillons en-dehors de la République Démocratique du
Congo, à ses propres frais.

Mettre en place et maintenir en vigueur toutes les couvertures
d'assurances de types et montants conformes aux usages dans l'industrie
pétrolière et à la réglementation en vigueur en République Démocratique
du Congo.

Payer ponctuellement tous les frais et dépenses encourus au titre des
Travaux Pétroliers.

Le Contractant devra exécuter chaque Programme des Travaux dans les limites
du Budget correspondant et ne pourra entreprendre aucune opération qui ne
serait pas comprise dans un Programme des Travaux approuvé, ni engager des
dépenses qui excéderaient les montants inscnits au Budget, sous réserve de ce
qui suit :

@

@)

Si une dépense au-delà du Budget s'avère nécessaire pour l'exécution d'un
Programme des Travaux approuvé, le Contractant est autorisé à faire des
dépenses excédant le Budget adopté, dans la limite de quinze pour cent
(15%) du Budget. L'Opérateur devra rendre compte de cet excédent de
dépenses au Comité d’Opérations dès que possible.

Au cours de chaque Année Civile, le Contractant est aussi autorisé à
effectuer, dans le cadre des Travaux Pétroliers, des dépenses imprévues
non incluses dans un Programme des Travaux (mais qui y sont liées) et
non inscrites dans un Budget, dans la limite cependant d'un total de cinq
cent mille (500.000) Dollars ou leur contre-valeur dans une autre
monnaie. Toutefois, ces dépenses ne doivent pas être effectuées pour
atteindre des objectifs jusqu'alors refusés par le Comité d’Opérations et
l'Opérateur devra présenter aussitôt que possible un rapport relatif à ces
dépenses au Comité d'Opérations. Lorsque ces dépenses auront été
approuvées par le Comité d’Opérations, le montant autorisé sera à
nouveau porté à cinq cent mille (500.000) Dollars ou leur contre-valeur
dans toute autre monnaie, le Contractant ayant en permanence le pouvoir
de dépenser ce montant aux conditions fixées ci-dessus.

En cas d'urgence due aux Travaux Pétroliers, l'Opérateur pourra engager
les dépenses immédiates qu'il jugera nécessaires pour la protection des
vies, des biens et de l'environnement, et l'Opérateur devra faire part
aussitôt que possible au Comité d’Opérations des circonstances de ce cas
d'urgence et de ces dépense

ca
3.5

3.6

37

39

10

Sauf décision contraire du Comité d'Opérations, le Contractant devra faire des
appels d'offres pour les matériels et services dont le coût estimé est supérieur à
un million (1.000.000) de Dollars par appel d'offres pour les Travaux
d’Exploration et à deux millions (2.000.000) de Dollars pour les Travaux
d'Evaluation, de Développement et d'Exploitation. Les entités composant le
Contractant pourront soumissionner dans le cadre de ces appels d'offres. La
procédure ci-dessus ne s'appliquera pas pour ls études géologiques et
géophysiques, l'interprétation des données sismiques, les simulations et études
de gisements, l'analyse des puits, leur corrélation et interprétation, l'analyse des
roches pétrolifères, l'analyse pétrophysique et géochimique, la supervision et
l'ingénierie des Travaux Pétroliers, l'acquisition de logiciels et les travaux
nécessitant l'accès à des informations confidentielles, lorsque le Contractant
aura la possibilité de fournir les prestations à partir de ses moyens propres ou de
ceux de ses Sociétés Affiliées.

Les montants définis aux Articles 3.4 et 3.5 ci-dessus, valables pour l'année
2005, (y compris les Coûts Pétroliers), seront actualisés chaque année par
application d'un indice d'inflation qui sera communiqué chaque année par la
Banque Centrale du Congo.

Le Contractant ne pourra être tenu responsable que pour les dommages directs
subis par la RDC résultant d'une faute délibérée de la part du Contractant par
référence aux usages de l'industrie pétrolière internationale. Il est expressément
convenu que le Contractant ne pourra en aucun cas être tenu responsable de
tout dommage indirect, éventuel ou induit ainsi que de toute perte économique
que pourrait supporter la RDC, quelle qu'en soit la cause et qui pourrait être en
relation avec le Contrat. En tout état de cause, y compris dans le cas où la
limitation de responsabilité mentionnée ci-dessus ne pourrait être appliquée
pour quelque raison que ce soit, le montant total que le Contractant pourrait
être amené à verser dans le cadre de la mise en jeu de sa responsabilité sera
déterminée conformément aux dispositions réglementaires en vigueur en
République Démocratique du Congo.

Sans préjudice de ce qui précède, le Contractant exécutera, pendant la durée du
Permis d’Exploration et toute période de renouvellement, le Programme
Minimal des Travaux de Reconnaissance et d’Exploration à l'article 7 du
Contrat.

Dans les six (6) mois qui suivent la date d "Entrée en VE igueur du Contrat, le
Contractant devra constituer une Société par Actions à Responsabilité Limitée
de droit congolais conforme à l’article 80 de la Loi

|A
Article 4 - Comité d’Opérations

4.1

42

Aussitôt après la date d’Entrée en Vigueur du Contrat, il sera constitué, pour le
Permis, un Comité d'Opérations composé de représentants du Contractant et
de ceux de la RDC. La RDC et le Contractant nommeront chacun trois
représentants et trois suppléants pour un mandat de deux ans. Les représentants
de la RDC proviendront du Ministère de l'Energie (Secrétaire Général aux
Hydrocaïbures, Directeur d’ Exploration - Production et Raffinage, Directeur
de la Législation et Normes). Le Contractant aura le droit de remplacer à tout
moment ses représentants ou ses suppléants en avisant la RDC du
remplacement. La RDC et le Contractant pourront faire participer, sans droit de
vote, aux réunions du Comité d'Opérations un nombre raisonnable de membres
de leur personnel.

Le Comité d'Opérations examine toutes questions inscrites à son ordre du jour
relatives à l'orientation, à la programmation et au contrôle de la réalisation des
Travaux Pétroliers. Il examinera notamment les Programmes des Travaux et les
Budgets qui feront l'objet d'une approbation et il contrôlera l'exécution desdits
Programmes des Travaux et Budgets.

Pour l'exécution de ces Programmes des Travaux et la réalisation des Budgets
approuvés, l'Opérateur, pour le compte du Contractant, prendra toutes les
décisions nécessaires pour la réalisation des Travaux Pétroliers conformément
aux termes du Contrat.

Les décisions du Comité d'Opérations sont prises en application des règles
suivantes :

() Pour les Travaux d’Exploration, l'Opérateur présentera, pour le compte
du Contractant, au Comité d’Opérations, les orientations et les
Programmes des Travaux qu'il entend réaliser. Le Comité d’Opérations
formulera éventuellement les recommandations qu'il jugera nécessaires et
en considération desquelles le Contractant prendra les décisions utiles.

(b) Pour les Travaux d'Evaluation et de Développement et les Travaux
d'Exploitation, l'Opérateur présentera, pour le compte du Contractant, au
Comité d’Opérations, les orientations, les Programmes des Travaux et les
Budgets qu'il propose pour approbation. Les décisions du Comité
d'Opérations sur ces propositions sont prises à l'unanimité des
représentants présents (ou leurs suppléants) désignés par la RDC et le
Contractant.

(©) Pour les Travaux d'Abandon, toute décision du Ge d'Opérations
sera prise à l'unanimité des six représentants ( ou leurs suppléants)

désignés conformément à l'article 4. Z\
44

46

12

(d) Au cas où une question devant être décidée conformément au Contrat
ou autrement par le Comité d'Opérations, ne pourrait pas recueillir
l'unaninuté des six représentants ou leurs suppléants désignés
conformément à l'article 4.1. lors d'une réunion du Comité d’ Opérations,
ou si les représentants de la RDC n'assistaient pas à cette réunion,
l'examen de la question sera reporté À une deuxième réunion du Comité
d'Opérations qui se tiendra, sur convocation écrite de l'Opérateur, dix
(10) jours au moins après la date de la première réunion. Pendant ce
délai, la RDC et le Contractant se concerteront et l'Opérateur fournira
toutes informations et explications qui lui seront demandées par la RDC.
Il est entendu que si au cours de cette deuxième réunion la RDC et le
Contractant ne parviennent pas à un accord sur la décision à prendre ou
si les représentants de la RDC n'assistent pas à cette réunion, la décision
appartiendra au Contractant tant que les entités composant le
Contractant n'auront pas récupéré l'intégralité des Coûts Pétroliers liés à
la phase initiale de développement. Pour les développements
complémentaires sur un même Permis d'Exploitation, l'accord unanime
de la RDC et du Contractant devra être recherché.

Les décisions du Comité d'Opérations ne devront pas être susceptibles de
porter atteinte aux droits et obligations résultant, pour le Contractant, du
Contrat et des Permis.

Le Comité d'Opérations se réunira chaque fois que l'Opérateur le demandera,
sur convocation adressée quinze (15) jours à l'avance. L'Opérateur transmettra à
la RDC dans le même délai le dossier relatif à la réunion du Comité
d'Opérations. La RDC et le Gontractant choisiront chacun le nombre de
représentants qu’ils souhaitent envoyer à la réunion du Comité d’Opérations. Ce
nombre sera compris entre un et trois. En outre, la convocation contiendra
l'ordre du jour proposé, la date, l'heure et le lieu de ladite réunion. La RDC
pourra à tout moinent demander que l'opérateur convoque une réunion pour
délibérer sur des questions préalablement déterminées qui feront alors partie de
l'ordre du jour de ladire réunion. Le Comité d'Opérations devra se réunir au
moins deux fois au cours de chaque Année Civile pour discuter et approuver le
Programme des Travaux et le Budget et pour entendre le rapport de l'Opérateur
sur l'exécution du Budget afférent de l'Année Civile précédente. Le Comité
d Opérations ne peut statuer sur une question qui ne figure pas à l'ordre du jour
de la réunion, sauf décision contraire unanime des représentants de la RDC et
du Contractant.

Le Comité d'Opérations est présidé par | le représentant nommé de la RDC qui
doit agir en tant que président lors des réunions. Le représentant nommé par le

Contractant assure le secrétariat de ces réunions | Z\
A
47

48

49

4.10

En cas de désaccord, le Président n'a pas de voix prépondérante.
P Prep

L'Opérateur préparera un procès-verbal écrit de chaque séance et en enverra
copie à la RDC dans les quinze (15) jours de la date de la réunion, pour
approbation ou remarques dans les trente (30) jours à compter de la date de
réception. En outre, l'Opérateur établira et soumettra à la signature des
représentants de la RDC et du Contractant, avant la fin de chaque séance du
Comité d'Opérations, une liste des questions ayant fait l'objet d'un vote et un
résumé des positions adoptées à l'occasion de chaque vote.

Toute question pourra être soumise à la décision du Comité d'Opérations sans
que soit tenue une séance formelle, à la condition que cette question soit
transmise par écrit par l'Opérateur à là RDC. Dans le cas d'une telle soumission,
la RDC devra, dans les dix (10) jours suivant réception communiquer son vote
par écrit à l'Opérateur, sauf si la question soumise au vote requiert une décision
dans un délai plus bref en raison de l'urgence, auquel cas la RDC devra
communiquer son vote dans le délai stipulé par l'Opérateur, ce délai ne pouvant
toutefois être inférieur à quarante huit (48) heures. En l'absence de réponse de
la RDC dans le délai imparti, la proposition de l'Opérateur sera considérée
comme adoptée. Toute question qui reçoit le vote affirmatif dans les conditions
prévues à l'article 4.7 ci-dessus sera réputée adoptée comme si une réunion avait
été tenue.

Le Comité d'Opérations peut décider d'entendre toute personne dont l'audition
est demandée par la RDC ou le Contractant. En outre, la RDC ou le
Contractant peut, à ses frais, se faire assister aux réunions du Comité
d'Opérations par des experts de son choix, à condition d'obtenir un engagement
de confidentialité desdits experts, étant entendu que les experts assistant la RDC
ne devront présenter aucun lien avec des sociétés pétrolières concurrentes des
entités composant le Contractant.

Le Comité d’Opérations pourra également se réunir, sur demande de l'une des
parties au Contrat, en cas de :

Violation intentionnelle des clauses du contrat par l’une ou l’autre des parties ;

Changement des circonstances économiques qui bouleverse l'équilibre des
8 . .
prestations voulues par les parties.

Article 5 - Bonne Gouvernance, Développement et Protection de

5.1.

l'Environnement

La RDC et le Contractant acceptent l'application des principes et critères de
P«LTIE » dans le cadre de lexécution des obligations contractuelle

gun
5.2.

5.3

14

Des séminaires, des ateliers ainsi que des conférences seront organisés par le

Contractant pour informer son personnel, notamment au sujet des textes ci-
N

après :

+ La loi n° 05/006 du 29 mars 2005 modifiant et complétant le décret du
30 janvier 1940 portant code pénal dite « loi anti-corruption » ;

+ la loi n° 04/016 du 19 juillet 2004 portant lutte contre le blanchiment
des capitaux et le financement du terrorisme.

Le Contractant allouera annuellement un montant de cent mille (100.000)
Dollars, au titre d'interventions sociales au profit des populations locales
environnant les sites pétroliers suivant un programme concerté avec le Ministre
de l'Energie. Ces interventions toucheront notamment le domaine de la Santé
ou de l'Education et de la Calture. Les montants y réservés font partie des
Coûts Pétroliers et sont donc récupérables.

54 Le Contractant élaborera et exécutera un Plan d’Atténuation et de Réhabilitation

5.5.

(PAR) dans les six (6) mois de la première période de la ZERE, suivi d’une
Etude d’Impact Environnemental et le Plan de Gestion Environnemental du
Projet (EIE/PGE) pour la phase de production.

Les termes de référence, en ce compris les frais d'instruction et ceux de suivi
d'exécution du PGE, de ces différentes obligations seront fournis par le
Ministère de l'Environnement qui approuvera les versions finales faisant partie
intégrante du présent Contrat.

Le Ministère de lEnvironnement donnera à cet effet un avis
environnemental et délivrera un Permis d'Exploitation.

Sans préjudice de l’article 3.3(c), un audit environnemental annuel est prévu, à
charge du Contractant.

Pour le suivi de l'exécution du Plan de Gestion Environnemental du projet de
Paudit environnemental, le Contractant participe annuellement pour un montant

de vingt mille (20.000 ) Dollars.

Article 6 - Garantie bancaire

6.1. Dans les quatre mois suivant l'entrée en vigueur du Contrat, le Contractant

fournira au Comité d'Opérations, une garantie bancaire irrévocable en faveur
de la RDC émise par une banque de premier ordre d’un montant de cinq cent
mille (500.000) Dollars .

6.2. La garantie ainsi constituée est mise à encaissement en cas de non-exécution

imputable au Contractant du Programme Minimal des Travaux de la ière

en
6.3

6.4.

6.5.

Sous Période tel que défini à l'article 7.1.1.1 qu'elle couvre et selon des
modalités précisées à ladite garantie.

«La garantie doit obligatoirement contenir les stipulations suivantes :

e La date d’Entrée en Vigueur effective ;
e La durée d’un an.

Il est toutefois précisé que c’est la réalisation du Programme Minimal des
Travaux de la Première Sous-Période d’un an tel que défini à l’article 7.1.1.1
que le Contractant s’est engagé à réaliser et non les dépenses correspondant
aux coûts estimés de ces travaux qui déterminent que le Contractant a
réalisé ses obligations prévues dans le Contrat.

Sans préjudice de l’article 26 du Contrat, la RDC sera en mesure de faire
appel à la garantie bancaire constituée à son profit dans les deux hypothèses
suivantes :

+ Le Contractant notifie par écrit qu'il n’a pas l'intention de réaliser ou
d'achever les travaux faisant Fobjet de la garantie. Dans l’une ou l’autre
hypothèse, la garantie est due en totalité ;

* Une demande de paiement par le Ministère de l'Energie avec copie au
Contractant accompagnée d'une attestation écrite par le Ministère de
Energie certifiant que le Contractant a reçu deux mises en demeure
endéans un mois pour sa défaillance, mais n’a pas entrepris les démarches
nécessaires pour achever les travaux dans les délais stipulés dans le Contrat.

Le Ministère de l'Energie renoncera à la garantie une fois qu’il expédie à la
banque une attestation certifiant que le Contractant a achevé entièrement le
Programme Minimal des Travaux de la Première sous période tel que défini à
Particle 7.1.1.1 , objet de ladite garantie.

Article 7 - Programme Minimal des Travaux de Reconnaissance et

7.1

d’Exploration

Le Contractant, en acquittement de son obligation de réaliser les Travaux
d’Exploration sur la ZERE, conformément au présent article, mènera à bien le
Programme Minimal des Travaux suivants dans les délais imparti.

7.1.1. Première Période de la ZERE (Durée de cinq ans)

Commençant à la date d'Entrée en Vigueur et se terminant cinq ans plus tard, le
dernier jour de cette période de cinq ans

VA 2e \
16

7.1.1.1. Première Sous-période de la ZERE (An 0, 2006)

Commençant à la date d'Entrée en Vigueur et se terminant douze
mois plus tard, le dernier jour de cette période de douze mois.

Programme Minimal des Travaux :

()

(6)

iv)

Collecter toutes les données géologiques régionales
disponibles, tant les données sismiques que les
données relatives aux forages (Dollars 100.000), et
mener à bien une étude d'interprétation détaillée afin
de cerner le potentiel de la zone (Dollars 200.000). Le
thème anté-salifère étant la cible principale
d'exploration, il sera crucial de déterminer s’il est
possible d'obtenir, à partir d’une sélection de sections
sismiques, une meilleure résolution de la séquence la
plus profonde et des éventuelles structures sur la
zone (Dollars 200.000).

Participer à la mise en place de la banque de données
du Secrétariat Général aux Hydrocarbures, et former
du personnel à la gestion de cette banque de
données, pour un montant annuel de Cinquante Mille
(50.000) Doillars.

Réaliser la cartographie de certaines zones afin
d'identifier d'éventuels suintements et
d’affleurements. Toutes les données magnétiques et
gravimétriques devront être utilisées afin d’avoir une
vue d’ensemble complète de la région. Certaines
zones spécifiques pour la future acquisition sismique
2D seront identifiées et des grilles seront suggérées
(Dollars 150.000).

Au cours de cette première année, le Contractant
utilisera les données sismiques existantes afin de
déterminer l'emplacement d’un puits d’exploration et
d’en assurer l'exécution à moins que les résultats de
la sismique complémentaire ne le permettent pas
(Dollars 500.000).

Le contractant s’emploiera à acquérir au moins 250
Km de sismique 2D (Dollars 2.300.000).

A co

Le coût estimatif des travaux est de trois millions et
demi (3.500.000) de Dollars.

7.1.1.2. Deuxième Sous-pénode de la ZERE (Ans 1 et 2, 2007 et 2008)

Commençant le lendemain du dernier jour de la première sous-
période d’Exploration telle que définie à l'alinéa précédent et se
terminant deux ans plus tard, le dernier jour de cette période de

deux ans.

(]

(ii)

(x)

Dès le début (2007), Lotshi 2 sera foré à une
profondeur minimum de 2.000 mètres afin de
pouvoir évaluer les réserves récupérables et la
productivité du réservoir anté-salifère. Si le puits
s'avère rentable, les tests sur ce puits d'exploration
doivent être prolongés afin d'obtenir de plus amples
informations sur la pression du réservoir.

Un puits d'exploration, Lotshi 3 sera foré dès que le
ng utilisé pour Lotshi 2 sera disponible, ainsi qu'un
autre puits d'exploration et éventuellement, un puits
de développement.

Pendant le forage de la structure de Lotshi, le
Contractant entreprendra un programme d’au moins
250 kilomètres linéaires d'acquisition sismique 2D
sur la zone. Ces nouvelles données sismiques seront
traitées et interprétées en parallèle avec les données
existantes des années 70 éventuellement retraitées.
Ces nouvelles données ajoutées à celles provenant
des puits régionaux précédents qui serviront à
produire une cartographie prévisionnelle des
perspectives.

Le matériel de forage devra intervenir au cours des
six derniers mois de cette deuxième sous-période
pour tester deux des meilleurs sites à fort potentiel.
Un deuxième puits sera foré seulement si le
Contractant peut démontrer divers types de
perspectives indépendantes, parant ainsi au risque de
forer deux puits secs. Dans le cas d’une éventuelle
découverte, un nouveau matériel de forage sera
nécessaire pour la troisième  sous-période
d’exploratio

YA
18

Le coût estimatif des travaux est de vingt millions
(20.000.000) de Dollars.

7.1.13. Troisième Sous-Période de la ZERE (Ans 3 et 4, 2009 et 2010)

Commençant le lendemain du dernier jour de la deuxième sous-
pénode de la ZERE telle que définie à l'alinéa précédent et se
terminant deux ans plus tard, le dernier jour de cette période de
deux ans.

@ La troisième sous-période de la ZERE sera
principalement axée sur la présentation détaillée de
toutes les découvertes, ÿ compris l’éventuelle
planification d’une première exploitation du champ.
Durant cette période, le Contractant  définira les
zones de concentration et la possibilité de nouvelles
acquisitions sismiques 2D.

(ü) Le recours à la sismique 3D n’est pas, sauf nécessité,
envisagé avant le commencement de la deuxième
période de la ZERE. Dans le cas où un puits
d'exploration s’avèrerait fructueux au cours de la
sous-période précédente, le Contractant se réserve le
droit d'évaluer toute découverte sur la zone sud-
ouest avec au moins un puits supplémentaire.

() Le travail entrepnis au cours de cette sous-période
dépend en grande partie des résultats des deux sous-
périodes précédentes. Cependant, le Contractant fera
Pacquisition de 500 kilomètres linéaires
supplémentaires de données sismiques 2D et d’un
nouveau puits d'exploration en fonction des résultats
des forages précédents.

Le coût estimatif des travaux est de dix millions
(10.000.000) de Dollars.

(iv) Les périodes éventuelles de renouvellement
impliquent une présentation de toute nouvelle
découverte ainsi qu'une planification de
développement détaillée. Le Contractant adoptera la
stratégie d’un développement immédiat de manière à
ce que toute nouvelle découverte ou celle déjà
existante du champ bloc Lotshi soit mis en

on v? PA
7.2

19

Le Programme des Travaux pour la période suivante
sera mis sur pied de façon très détaillé. Il devra
notamment comprendre des évaluations de
programme de forage ainsi que Pacquisition de
données sismiques 3D.

7.12 Tout au long de k période de la ZERE, le Contractant contribuera
à l'effort d'exploration du Bassin de là Cuvette Centrale pour un
montant annuel de Cent Mille (100.000) Dollars.

713 Le Contractant paiera à la RDC les amendes prévues par la Loi en
cas de non exécution du Programme Minimal des Travaux de
Reconnaissance et d'Exploration.

Les puits d'exploration doivent, sauf en cas d'accord contraire des Parties, être
forés au lieu déterminé par le Comité d’ Opérations et avoir une profondeur
considérée nécessaire à l'évaluation d'une section sédimentaire qui aura été
établie suite aux données disponibles et comme étant l'un des objectifs de
formation le plus profond aux yeux du Contractant et en accord avec les
pratiques de l'industrie pétrolière, cela à moins que l'un des faits suivants
empêche d'atteindre la profondeur mentionnée précédemment :

2) La formation visée est atteinte,

b) Un forage plus poussé pourrait, aux vues du Contractant, créer un
danger prévisible qui ne pourra pas être raisonnablement contenu,

c) Rencontre de formations impénétrables,

d) Rencontre de substantielles formations porteuses d'hydrocarbures
qui doivent être protégées, qui par cela empêchent d'atteindre la
profondeur requise.

Dans de telles circonstances le forage de tout puits d'exploration doit cesser et
se terminer à une profondeur moindre, et ce puits sera considéré comme
satisfaisant les critères de profondeur minimum requise convenus entre le
Contractant et la RDC.

Article 8 - Programmes des Travaux Complémentaires

8.1

Lors de l’'Evaluation Technique de toute Sous-période de la ZERE, si le
Contractant réalise des travaux en supplément du Programme Minimal des
Travaux, les travaux excédentaires seront pris en compte comme satisfaisant à la
réalisation du Programme Minimal des Travaux de la Sous-période de là ZERE

suivant
M
82

8.3

8.4

20

Pour le compte du Contractant, l'Opérateur soumettra à la RDC, dans les trente
(30) jours qui suivent l'évaluation technique, le Programme des Travaux
Complémentaires qu'il se propose de réaliser pendant la sous-période
considérée, ainsi que les projets de Budgets correspondants.

Chaque Budget contiendra une estimation détaillée des coûts des Travaux
Pétroliers prévus dans le Programme de Travaux Complémentaires. Le
Programme des ‘Travaux Complémentaires et le Budget y afférent seront
susceptibles d'être révisés et modifiés par le Comité d'Opérations à tout
moment de l'année.

Dans les trente (30) jours qui suivent la fin des travaux complémentaires,

l'Opérateur devra présenter à la RDC un rapport sur l'exécution du Programme
des Travaux Complémentaires ainsi que sur le Budget.

Atticle 9- Attribution, Renouvellement et Renonciation du Permis

9.1

92

93.

d’Exploration

Sans préjudice des dispositions de l'Ordonnance n°67-416 du 23 septembre 1967
portant règlement minier et à la demande du Contractant, le Ministère de
PEnergie octroie au Contractant un Permis d’Exploration pour une durée de cinq
ans, renouvelable deux fois. Chaque renouvellement a une durée de cinq ans.

Si les obligations du Programme Minimal des Travaux ont été accomplies de
façon satisfaisante, le Contractant peut lors de l'Evaluation Technique et après
avoir donné un préavis de trente (30) jours par écrit, choisir :

@ soit de renouveler le Permis d’Exploration et donc de commencer la
deuxième période de la ZERE,

(ü) soit de renoncer au Permis d’Exploration.
Les dispositions suivantes de renonciation obligatoire sont applicables :

i Si le Contractant demande le renouvellement du Permis d’Exploration,
lors de là fin de la première Période de là ZERE, le Contractant
renoncer à toute une zone qui ne fera pas moins de cinquante pour cent
(50 %) de la zone d'origine du Permis d’Exploration, la localisation de
cette zone étant décidée par le Contractant.

ï} A la fin de k deuxième Période de la ZERE, si le Contractant demande
le renouvellement du Pennis d’Exploration, le Contractant renoncera à
une partie totale qui ne représentera pas moins de cinquante pour cent
(50 %) de la partie restante du Permis d'Exploration, la localisation de

cette zone étant décidée par le LL _=\
er
21

Article 10- Découverte des Hydrocarbures et Attribution du Permis

10.1

10.3

10.4

d'Exploitation

Dès qu'une découverte des Hydrocarbures, jugée par le Contractant comme
étant commercialement exploitable, est mise en évidence, pour le compte du
Contractant, l'Opérateur en informe la RDC. Dès que possible et au plus tard
dans les trente (30) jours qui suivent l'achèvement de la réalisation et des tests
relatifs au puits de découverte, le Contractant présente au Comité d'Opérations
un premier rapport de découverte sur le ou les niveaux rencontrés qui peuvent
être considérés comme producteurs, l'importance approximative du gisement et
une estimation des travaux à entreprendre dans les trois (3) mois suivants.

Au plus tard dans l'Année Civile qui suit la communication du rapport de
découverte, le Contractant soumet au Comité d'Opérations :

i)} Un rapport détaillé sur la découverte ;

ä) Un Programme des Travaux et le Budget prévisionnel nécessaire à la
délinéation du gisement comprenant notamment les travaux
complémentaires à effectuer et le nombre de puits de délinéation à
forer ;

Après examen et modifications éventuelles des propositions du Contractant par
le Comité d'Opérations, les règles de décision définies à l'Article 4.3 ci-dessus
s'appliquent.

A l'issue des travaux de délinéation, le Contractant soumet un rapport au
Comité d’Opérations sur les possibilités de mise en production du champ ainsi
délimité.

Après examen de ce rapport par le Comité d’Opérations si le Contractant établit
le caractère commercial du gisement en fonction de ses critères d'évaluation, la
RDC à la demande du Contractant, devra accorder un Permis d'Exploitation au
Contractant.

Chaque Permis d'Exploitation attribué au Contractant par la RDC sera accordé
pour une période initiale de vingt (20) ans à partir de la date d'attribution dudit
Permis d'Exploitation, à moins qu'à une date antérieure et conformément à
l'aricle 11 du Contrat, le Contractant ne décide de commencer les Travaux
d'Abandon et par conséquent de renoncer au Permis d'Exploitation.

Tout au long de la période d'Exploitation, le Contractant doit contribuer à
l'effort d'exploration du Bassin de la Cuvette Centrale pour un montant annuel
de Cent Cinquante Mille “ 000) Dollars

Article 11- Abandon

11.1

11.2

11.3

114

145

Lorsque l'Opérateur estimera qu'au total 85 % des réserves prouvées d'un
Permis d'Exploitation découlant du Permis d'Exploration (qui forme l'objet du
Contrat) devraient avoir été produites à la fin de l'Année Civile qui suivra, il
soumettra à la RDC, pour le compte du Contractant, au plus tard le quinze (15)
novembre de l'Année Civile en cours, le Programme des Travaux d'Abandon
qu'il se propose de réaliser sur ce Permis avec un plan de remise en état du site,
un calendner des travaux prévus et une estimation détaillée de l'ensemble des
coûts liés à ces Travaux d'Abandon.

Au cas où le Contractant conclut que les Travaux pétroliers continus ne sont
plus rentables et qu'il souhaite mettre en place les Travaux d'Abandon, la RDC
a le droit de devenir l'entité entièrement responsable de tous les Travaux
Pétroliers, sans contrepartie pour le Contractant, étant entendu que le
Contractant ne sera plus tenu à aucun engagement de prendre en charge tous les
frais passés ou futurs liés aux Travaux d'Abandon.

Pour permettre la récupération de ces Coûts Pétroliers conformément aux
dispositions de l'article 14.2.3 ci-après par les entités composant le Contractant,
sous la forme de provisions pour la remise en état du site, l'Opérateur
déterminera, au plus tard le quinze (15) novembre de l'Année Civile en cours, le
montant (exprimé en Dollars par Baril) de la provision. Ce montant sera égal au
montant total estimé des Travaux d'Abandon divisé par le volume des réserves
prouvées restant à produire selon ses estimations sur le Permis.

Au plus tard le quinze (15) décembre de la même Année Civile, le Comité
d'Opérations adoptera, pour le Permis le programme des Travaux d'Abandon,
et le Budget global correspondant, pour la période allant jusqu'à la fin de la
réalisation des Travaux d'Abandon. A la même date, le Comité d'Opérations
approuvera également le montant de la provision que le Contractant sera tenu
de constituer pour chaque Baril d'Hydrocarbures Liquides restant à produire.
Chaque entité membre du Contractant imputera en conséquence sur les Coûts
Pétroliers de chacune des Années Civiles suivantes une somme égale au
montant de la provision à constituer par Baril restant à produire multipliée par
R part de la production d'Hydrocarbures Liquides lui revenant au titre de
l'Année Civile considérée en application du Permis.

Si besoin est, au plus tard le quinze (15) novembre de chaque Année Civile,
l'Opérateur présentera à la RDC les modifications qu'il est d'accord d'apporter à
l'estimation des réserves restant à exploiter et au coût des Travaux d'Abandon
prévus. En fonction de ces nouvelles estimations de réserves restant à produire
et des nouvelles estimations de coûts des Travaux d'Abangdon, l'opérateur

a
23

déterminera le cas échéant, compte tenu des provisions déjà effectuées à ce
titre, le nouveau montant en Dollars des provisions à constituer pour l'ensemble
des Années Civiles à venir jusqu'à l'arrêt de la production, sur chaque Baril
d'Hydrocarbures Liquides qui sera produit. Le Comité d’Opérations approuvera
ce montant le quinze (15) décembre de la même année au plus tard.

Atticle 12 - Régime Fiscal, Royalty et Bonus

12.1

12.2

12.3

12.4

12.5

La Royalty sera payée par le Contractant à la RDC et calculée au taux de douze
et demi pour cent (12,5 %) s'appliquant à la Production Fiscalisée.

Sans préjudice de calcul du taux de Royalty défini dans l'article 12.1 ci-dessus,
en reconnaissance de la volonté de la RDC d'encourager le développement
commercial des Gisements Marginaux, la Royalty sera calculée à un taux de :

“Neuf pour cent (9%) pour les quatre (4) premiers millions de barils
d’Hydrocarbures Liquides produits ;

“Douze et demi pour cent (12,5%) pour les barils d'Hydrocarbures liquides
suivants (au-delà de 4 millions) conformément à l'Article 12.1 ci-dessus.

La RDC aura le droit de recevoir la Royalty en nature ou en espèces. Le
Ministre ayant les hydrocarbures dans ses attributions notifiera par écrit au
Contractant le choix de la RDC au moins quatre vingt dix (90} jours à l'avance.
Si une telle notification n'est pas faite, la Royalty sera alors prélevée en nature au
point d'enlèvement. Dans ce cas, si la RDC n’a pas pris livraison de tout ou
partie de sa part de production pour un mois considéré, elle sera réputée avoir
renoncé à recevoir le prélèvement en nature pour tout ou partie de sa
production dont il n'aura pas pris livraison et dès lors celle-ci sera remplacée par
sa contre valeur en espèces. La monnaie de référence de toute transaction dans
le présent contrat est le dollar.

La part d'Hydrocarbures Liquides revenant au Contractant à l'issue des
affectations et des partages définis aux Articles 14 et 15 ci-dessous sera nette de
tout impôt, droit ou cotisation de quelque nature que ce soit et prévus par les
lois et législations passées, présentes et futures, de la République Démocratique
du Congo.

Toutes les activités du Contractant et de tous les Sous-Traitants impliqués dans
les Travaux Pétroliers sont exonérées de tous impôts et taxes afférents aux
sociétés en République Démocratique du Congo. Toute Cession d'Intérêt est
exonérée de toute imposition en République Démocratique du Congo. Tout le
personnel expatrié (tous ceux qui ne sont pas citoyens de la République
Démocratique du Congo) employé par le Contractant ou ses Sous-Traitants et
impliqué dans les Travaux en République Démocratique du Congo est exonéré

PTT CR
24

de tous impôts et taxes perçus en République Démocratique du Congo, à
l'exception de l'impôt professionnel sur les rémunérations et des taxes
afférentes à l'obtention d’un document administratif ou d’une prestation
effective d’un service. Tous les achats faits en République Démocratique du
Congo par le Contractant et ses Sous-Traitants et strictement liés à l’exécution
des travaux pétroliers sont exonérés de Fimpêt sur le chiffre d’affaires à
Pintérieur. A l'exception de la rémunération pour les services prestés, routes les
importations et exportations faites par le Contractant et ses Sous-Traitants de
matériaux et de services à partir et vers la République Démocratique du Congo
dans le cadre des Travaux Pétroliers seront exonérées de tous impôts et droits
de douane.

126 Des certificats de non-imposition couvrant toutes taxations, entre autres impôts
sur le revenu, impôts afférents aux sociétés, droits de douane, retenues, taxes
sur les plus-values, seront fournis auxdites entités, y compris les filiales,
consultants, employés, administrateurs et Sous-Traitants, par les autorités
fiscales de la République Démocratique du Congo.

127 Le Permis est exonéré de tout impôt foncier.

128 Un Bonus de Signature total de cinq cent mille (500.000) Dollars sera payé par
le Contractant à la RDC dès la signature du présent Contrat.

*_ Permis d'Exploration : Dollars 250.000;

“Renouvellement du Permis d’Exploration : Dollars 125.000 ;

“_ Permis d'Exploitation : Dollars 250.000 ;

“Renouvellement du Permis d'Exploitation : Dollars 125.000 ;

“_ Bonus de production: Dollars 1.000.000 ;

“Bonus de production du dix millionième baril : Dollars 5.000.000.

129 Une Redevance Superficiaire annuelle équivalent à Deux (2) Dollars par Km°
sur Permis d’Exploration et à Cinq Cents (500) Dollars par Km° sur Permis
d'Exploitation est due par le Contractant à la RDC.

Article 13 : Régime de change

13.1 La RDC garantit au Contractant ainsi qu’à toute personne physique ou morale
travaillant pour elle, dans le cadre de la présente Convention, le bénéfice de
toutes dispositions législatives ou réglementaires plus favorables, en toute matière
monétaire, qui seraient accordées à une autre société exerçant une activité
similaire en République Démocratique du Congo. Sous réserve des dispositions
ci-après, la RDC garantit au Contractant le droit de transfert à l’étranger dans les

devises d’origine des investissements ; = \
25

a) Des apports extérieurs au capital de participation, en cas de liquidation ou de
cession de tout ou partie de l'investissement, ou en capital d'emprunt, aux
échéances contractuelles de remboursement des emprunts ;

b) Des revenus du capital, tant en ce qui conceme la rémunération du capital de
participation que les intérêts des emprunts ;

13.2 Nonobstant toute disposition contraire contenue dans les dispositions
réglementaires prises en exécution de la législation relative au contrôle de
change, le Contractant peut conserver à l'étranger les avoirs provenant des
apports extérieurs et de l'exportation de la production, étant entendu que le
Contractant a l'obligation :

a) de pourvoir par priorité au besoin de financement en devise des activités
prévues par la présente convention, notamment de l'investissement et de la
production, au moyen de ses avoirs détenus à l'étranger, le droit au transfert
prévu au point précédent ne pourra dans le cas d’une liquidation totale ou
partielle de participation ou de remboursement d'emprunt s'exercer au
moyen d’avoirs détenus en République Démocratique du Congo que dans la
mesure où les avoirs détenus à l'étranger seraient insuffisants ;

b} de rapatrier en République Démocratique du Congo les montants qui
seraient nécessaires à la trésorerie de l’entreprise pour effectuer le payement
des redevances, taxes et impôts revenant à l'Etat congolais.

13.3 Le contrôle de l'exécution des dispositions du présent point est confié À la
Banque Centrale du Congo.

13.4 Le Contractant se soumet aux modalités d'exécution établies par cette institution,
notamment le paiement de la redevance de contrôle de change, en conformité
avec la présente convention et communiquées par elle au Contractant.

Article 14 - Remboursement des Coûts Pétroliers - « Cost Oil »
14.1 Le Contractant assurera le financement de l'intégralité des Coûts Pétroliers.

14.2 Les Coûts Pétroliers du Permis seront remboursés. A cet effet, une part de la
production d'Hydrocarbures Liquides provenant du Permis au cours de chaque
Année Civile sera effectivement affectée au remboursement des Coûts
Pétroliers comme suit :

142.1 Dès le démarrage de la production d'Hydrocarbures Liquides sur un
Permis d'Exploitation, chaque entité composant le Contractant
commencera à récupérer sa part des Coûts Pétroliers (actualisés,

WA
14.2.2

14.23

14.24

26

conformément à l'article 3.6 et indexés comme indiqué ci-dessus)
relatifs au Permis en recevant chaque Année Civile une quantité
d'Hydrocarbures Liquides, le « Cost Oil », au plus égale à soixante
quinze pour cent (75 %) du total de la Production Nette du ou des
Permis d'Exploitation découlant du Permis d’Exploration multipliée par
le pourcentage d'intérêt qu'elle détient dans ce ou ces Permis
d'Exploitation. Le montant remboursé par le Cost Où doit
correspondre à tous les Coûts Pétroliers actualisés conformément à
l'article 3.6.

Si au cours d'une quelconque Année Civile, les Coûts Pétroliers
capitalisés et indexés non encore récupérés par une entité composant le
Contractant dépassent la valeur de la quantité d'Hydrocarbures Liquides
pouvant être retenue par cette entité comme indiqué ci-dessus, le
Nr Role Cie Dre
surplus ne pouvant être récupéré dans l'Année Civile considérée sera
reporté sur les Années Civiles suivantes jusqu'à récupération totale ou
expiration du Contrat.

La valeur du « Cost Oil » sera déterminée en utilisant le Prix Fixé pour
chaque qualité d'Hydrocarbures Liquides tel que défini à l'Article 14.

Le remboursement des Coûts Pétroliers pour chaque Année Civile au
titre des Permis d’Exploitation s'effectuera selon l'ordre de priorité
suivant :

2) Back Costs ;

b) Bonus ;

c) Les coûts des Travaux d'Exploitation ;

d) Les coûts des Travaux d'Evaluation et de Développement ;

e} Les coûts des Travaux d’Exploration;

f) Les dépenses sociales prévues à l’article 5.3

g) Les dépenses de formations de personnels ;

h) Les provisions décidées pour la couverture des coûts des
Travaux d'Abandon ;

ÿ Les coûts liés au suivi de l'exécution du Plan de Gestion
Environnementale du Projet et de l'audit environnemental.

Les Coûts Pétroliers sont reclassés dans les catégories des Travaux
Pétroliers ci-dessus selon leur nature.

Au moment de leur remboursement les Coûts Pétroliers encourus et
non récupérés seront actualisés à compter de leur date de paiement par
application de l'indice d'inflation visé à l'article 3.6 ci-dessus et selon les

dispositions prévues à la Procédure rc) _z\
27

Article 15 - Partage de la Production -«Profit Oil»

15.1

15.2

15.3

La Production Nette sur un Permis d'Exploitation, déduction faite de la Royalty
conformément aux dispositions de l'article 12 et de la quantité affectée au
remboursement des Coûts Pétroliers, conformément aux dispositions de
l'Article 14 ci-dessus, sera partagée à hauteur de quarante cinq pour cent (45 %)
pour la RDC et cinquante cinq pour cent (55 %) pour le Contractant sur les
Hydrocarbures Liquides produits.

Malgré les attributions du «Profit Oil » suivant l'Amticle 15.1 ci-dessus, en
reconnaissance de la volonté de la RDC d'encourager le développement
commercial des Gisements Marginaux, l'attribution du Profit Oïl doit être
partagé à hauteur de trente pour cent (30%) pour la RDC et soixante dix pour
cent (70%) pour le Contractant pour les huit (8) millions de barils
d’Hydrocarbures liquides produits, et seront amendés à hauteur de quarante
cinq pour cent (45%) pour la RDC et cinquante cinq pour cent (55%) pour le
Contractant au delà de huit (8) millions de barils.

Pour la répartition du « Profit-Oil » du Permis entre à RDC et chaque entité
composant le Contractant prévue ci-dessus, les parts de chaque qualité
d'Hydrocarbures Liquides à recevoir par la RDC et par chaque entité
composant le Contractant sont proportionnelles au rapport entre la Production
Nette de chacune de ces qualités d'Hydrocarbures Liquides affectées au « Profit-
Oil » et la somme des Productions Nettes des Hydrocarbures Liquides affectées
au « Profit-Oib.

Article 16 - Valorisation des Hydrocarbures

16.1

16.2

Aux fins de la récupération des Coûts Pétroliers, de la détermination des
montants à verser au titre de la perception en Dollars de la Royalty, le prix des
Hydrocarbures Liquides sera le Prix Fixé. Le Prix Fixé reflétera la valeur des
Hydrocarbures Liquides de chaque qualité, FOB terminal de chargement à
partir d'un point d'exportation maritime international, sur le marché
international déterminée en Dollars par Baril. Au cas où les hydrocarbures
liquides ne sont pas exportés au port, la RDC et le Contractant s'accorderont
sur un prix basé sur la qualité du pétrole et sur les prix des marchés
internationaux.

Pour chaque Mois, le Prix Fixé sera déterminé paritairement par la RDC er les
entités composant le Contractant. À cet effet, les entités constituant le
Contractant communiqueront à la RDC les informations nécessaires
conformément aux dispositions prévues à la Procédure CR

en
28

163 Dans le Mois suivant la fin de chaque Trimestre, la RDC et les entités
composant le Contractant se rencontreront afin de déterminer d'un commun
accord, pour chaque qualité d'Hydrocarbures Liquides produits, le Prix Fixé
pour chaque Mois du Trimestre écoulé. A cette occasion, chaque entité
composant le Contractant soumettra À la RDC les informations visées à l'Article
16.2 ci-dessus et tout élément pertinent se rapportant à la situation et à
l'évolution des prix des Hydrocarbures Liquides sur les marchés intemationaux.
Si, au cours de cette réunion, un accord unanime ne peut pas être obtenu, les
Parties se rencontreront de nouveau en apportant toute information
complémentaire utile relative à l'évolution des prix des Hydrocarbures Liquides
de qualités similaires, afin d'obtenir une décision unanime avant la fin du
deuxième Mois suivant la fin du Trimestre considéré.

16.4 Pour les besoins du Contrat, le Contractant déterminera en tant que de besoin
un prix mensuel provisoire, pour chaque qualité d'Hydrocarbures Liquides, qui
s’appliquera jusqu'à la détermination définitive pour le Mois considéré du Prix
Fixé. Ce prix provisoire sera porté à la connaissance de la RDC.

16.5 En cas de désaccord persistant des Parties sur la détermination du Prix Fixé,
l'une ou l'autre Partie pourra soumettre le différend à l'arbitrage dans les
conditions prévues aux articles 30.5 et 30.6 du Contrat.

16.6 En cas d'exploitation d'un gisement de Gaz Naturel, la RDC et le Contractant
se concerteront pour fixer le prix du Gaz Naturel conformément aux
dispositions de l'Article 18 ci-dessous.

Article 17- Transfert de Propriété et enlèvement des Hydrocarbures
Liquides

17.1 Les Hydrocarbures Liquides produits deviendront la propriété du Contractant
(conformément à l'article 15) au passage à la tête des puits de production.

172 La propriété de la part des Hydrocarbures Liquides revenant à la RDC et à
chaque entité composant le Contractant en application des Articles 12, 14 et 15
sera transférée à celles-ci à la sortie des installations de stockage. Dans ie cas
d'une expédition par navire pétrolier, le point de transfert de propriété et
d'enlèvement sera le point de raccordement entre le navire et les installations de
chargement.

17.3 La RDC prendra également livraison au(x) même(s) point(s) d'enlèvement de la
part d'Hydrocarbures Liquides lui revenant.

WA
17.4

17.5

17.6

177

17.8

29

Chaque entité composant le Contractant, ainsi que ses clients et transporteurs,
auront le droit d'enlever librement au point d'enlèvement choisi à cet effet, la
part des Hydrocarbures Liquides lui revenant en application des Articles 12, 14
et 15 du Contrat.

Les Parties conviennent que, en fonction de la réalité technique d'exploitation
des gisements découverts, il pourra être établi plusieurs points d'enlèvement
pour les besoins du Contrat.

Tous les frais relatifs au transport, au stockage et à l'expédition des
Hydrocarbures Liquides jusqu'au point d'enlèvement feront partie des Coûts
Pétroliers.

Les Parties enlèveront leur part respective d'Hydrocarbures Liquides, FOB
terminal de chargement, sur une base aussi régulière que possible, étant entendu
que chacune d'elles pourra, dans des limites raisonnables, enlever plus ou moins
que la part lui revenant au jour de l'enlèvement à condition toutefois qu'un tel
sur-enlèvement ou sous-enlèvement ne porte pas atteinte aux droits de tout
autre Partie et soit compatible avec le taux de production, la capacité de
stockage et les caractéristiques des navires. Les Parties se concerteront
régulièrement pour établir un programme prévisionnel d'enlèvement sur la base
des principes ci-dessus. Les Parties arrêteront, avant le début de toute
production commerciale dans le cadre du Permis, une procédure d'enlèvement
fixant les modalités d'application du présent Article.

Sauf dans les cas prévus par la loi, le Contractant n'est en aucun cas tenu de
vendre une quantité d'Hydrocarbures Liquides aux marchés internes de la
République Démocratique du Congo. Le Contractant devra consacrer des
efforts raisonnables pour maximiser la valeur des Hydrocarbures sur les
marchés internationaux.

Article 18 - Gaz Naturel

18.1

18.2

En cas de découverte de Gaz Naturel, la RDC et le Contractant se concerteront
dans les plus brefs délais pour examiner la possibilité d'une exploitation
commerciale de cette découverte et, si elle est possible, envisager les
aménagements juridiques, économiques ou fiscaux qui devront être apportés au
Contrat.

Le Contractant pourra utiliser le Gaz Naturel, associé ou non, pour les besoins
des Travaux Pétroliers, et procéder à toute opération de réinjection de Gaz
Naturel visant à améliorer la récupération des Hydrocarbures Liquides. Les
quantités de Gaz Naturel ainsi utilisées ne seront soumises à aucun droit, impôt

ou cotisation de quelque nature que ce US
30

18.3 Tout Gaz Naturel associé produit et non utilisé directement pour les Travaux

Pétroliers devra prioritairement être affecté à des projets d'utilisation du gaz mis
en place par le Contractant. Le recours à la torchère est subordonné aux
autorisations administratives nécessaires.

Atticle 19 - Propriété des Biens Mobiliers et Immobiliers

19.1

192

193

La propriété des biens mobiliers et immobiliers de toute nature acquis par le
Contractant dans le cadre des Travaux Pétroliers sera automatiquement
transférée à la RDC dès complet remboursement au Contractant des Coûts
Pétroliers correspondants. Toutefois, après le transfert de propriété, le
Contractant pourra continuer à utiliser lesdits biens immobiliers et mobiliers
gratuitement et de manière exclusive pendant toute la durée du Contrat ; en cas
de cession ou de vente des biens ainsi transférés, les produits obtenus seront en
totalité versés à la RDC.

Dans le cas où les biens mentionnés ci-dessus seraient l'objet de sûretés
consenties à des tiers dans le cadre du financement des Travaux Pétroliers, le
transfert de la propriété de ces biens à la RDC n'interviendra qu'après complet
remboursement par le Contractant des emprunts ainsi garantis et après que les
sûretés soient devenues caduques.

Les dispositions ci-dessus ne sont pas applicables aux équipements appartenant
à des tiers et qui sont loués au Contractant.

Article 20 - Emploi - Formation du Personnel de la RDC

20.1

Dès le début de la Première Période d’Exploration, conformément à l'article
8.1.1. du présent Contrat, l'Opérateur mettra en oeuvre un programme de
formation de personnel dans les domaines d’Exploration, de l'exploitation et de
la commercilisation des hydrocarbures, dont le budget annuel est fixé à
100.000 Dollars pendant la période d'exploration et 150.000 Dollars pour la
période d’exploitation. Les programmes de formation et les budgets susvisés
seront préparés par le Ministère ayant les Hydrocarbures dans ses attributions et
présentés au Contractant pour exécution. Les actions de formation
concerneront les personnels techniques et administratifs des services
intervenant dans la gestion des contrats pétroliers et seront conduites au moyen
soit de stages en République Démocratique du Congo ou à l'étranger, soit
d'attribution de bourses d'études à l'étranger. Le personnel en formation restera
sous son statut d'origine et restera rémunéré par son organisme originel de

rattachement. WA
°
20.2

20.3

31

Les dépenses correspondant aux actions de formation constitueront des Coûts
Pétroliers et par conséquent sont récupérables.

L'Opérateur assurera, à qualification égale, l'emploi en priorité dans ses
établissements et installations situés en République Démocratique du Congo, au
personnel de nationalité congolaise. Dans la mesure où il ne serait pas possible
de trouver des ressortissants congolais ayant les qualifications nécessaires pour
occuper les «postes à pourvoir, l'Opérateur pourra embaucher du personnel
étranger après avis du Ministère du Travail et de Celui ayant les Hydrocarbures
dans ses attributions. Cependant, FOpérateur fera alors en sorte que son
personnel congolais reçoive une formation dans les domaines de qualification
sus-visés.

Article 21- Audit

21.1

21.2

213

214

215

21.6

Sans préjudice des dispositions légales, les livres et écritures comptables du
Contractant se rapportant aux Travaux Pétroliers seront soumis à la vérification
et à l'inspection périodique de la part de à RDC ou de ses représentants sans
que le nombre de contrôle ne soit inférieur à quatre.

Après avoir informé le Contractant par écrit, et moyennant un préavis d'au
moins quinze (15) jours, la RDC exercera ce droit de vérification pour un
exercice donné, par un personnel de l'Administration ou par un cabinet
indépendant intenationalement reconnu, désigné par lui et agréé par le
Contractant. L'agrément du Contractant ne sera pas refusé sans motif valable.

Pour une Année Civile donnée, la RDC disposera d'une période d'un an à
compter de la date de dépôt des comptes définitifs auprès de la RDC pour
effectuer en une seule fois ces examens et vérifications.

Les frais afférents à cette vérification seront pris en charge par le Contractant et
feront partie des Coûts Pétroliers.

Lorsque la vérification n'est pas réalisée par le personnel de l'Administration, le
cabinet indépendant agréé par la RDC et le Contractant exercera sa mission
dans le respect des termes de référence établis par la RDC pour l'examen de
l'application des règles définies dans la Procédure Comptable pour la
détermination des Coûts Pétroliers et de leur récupération. Lesdits termes de
référence seront communiqués au Contractant avant l'intervention dudit
cabinet. Le rapport final de cette vérification sera communiqué dans les plus
brefs délais au Contractant.

Les comptes des Sociétés Affiliées de l'Opérateur, qui sont chargées de fournir
en particulier leur assistance au Contractant ne sont pas soumis à vénification

7
217

21.8

21.9

21.10

21.11

32

susvisée. Sur demande, l'Opérateur foumira un certificat du cabinet
intermational chargé de certifier les comptes desdites Sociétés Affiliées. Ce
cabinet devra certifier que les charges d'assistance imputées aux Coûts Pétroliers
ont été calculées de manière équitable et non discriminatoire. Cette disposition
ne s'applique pas aux Sociétés Affiliées sujettes au droit de la République
Démocratique du Congo qui pourraient être créées pour les besoins de
l'exécution du Contrat.

Pour toutes contradictions, erreurs ou anomalies relevées lors des ins pections et
vérifications, l RDC pourra présenter ses objections au Contractant par écrit et
de manière raisonnablement détaillée, dans les soixante (60) jours suivant La fin
de ces examens et vérifications.

Pour le Permis, les dépenses imputées en Coûts Pétroliers et les calculs relatifs
au partage de la Production Nette dans ladite Année Civile seront considérés
comme définitivement approuvés si la RDC n'a pas opposé d'objection dans les
délais visés ci-dessus.

Toute objection, contestation ou réclamation raisonnablement soulevée par la
RDC fera l'objet d'une concertation avec l'Opérateur. L'Opérateur rectifiera les
comptes dans les plus brefs délais en fonction des accords qui seront intervenus
à cette occasion avec le vérificateur mandaté par la RDC. Les différends qui
pourraient subsister seront portés à la connaissance du Comité d'Opérations
avant d'être éventuellement soumis à l'arbitrage conformément aux dispositions
de l'Article 30 du Contrat.

Les registres et livres de comptes retraçant les Travaux Pétroliers seront tenus
par l'opérateur en langue française et libellés en Dollars. Les registres seront
utilisés pour déterminer la quote-part des Coûts Pétroliers et de la production
revenant à chacune des entités composant le Contractant aux fins du calcul par
celles-ci des quantités d'Hydrocarbures leur revenant au titre des Articles 12 et
13 du Contrat.

A l'occasion de la conversion de devises et de toutes autres opérations de
Change relatives aux Travaux Pétroliers, le Contractant ne réalise ni gain ni perte
sur les Coûts Pétroliers.

Les modalités relatives à ces opérations seront précisées dans la Procédure
Comptable.

Atticle 22 - Participation de l'Entreprise Pétrolière Nationale

22.1

L'Entreprise Pétrolière Nationale de la République Démocratique du Congo,
connue sous le nom de la Congolaise des Hydrocarbures (ci-après
"COHYDRO "} fera partie des entités formant le Contractant.
22.2

22.3

22.4

33

Une part d'intérêt dans le Contrat de dix pour cent (19%) sera attribuée à
COHYDRO.

La part d'intérêt de COHYDRO), définie dans l'article 22.2, sera prise en charge
par les entités autres que COHYDRO, composant le Contractant, qui prendra
en compte tous les Coûts Pétroliers (ci-après les " Coûts Différés"). Les Coûts
Différés sont déduits de la part de COHYDRO d'un compte avance (ci-après le
"Compte Avance") dont les créanciers sont les autres entités formant le
Contractant. Le Compte Avance générera un intérêt au taux LIBOR plus deux
pour cent (2%).

Les entités autres que COHYDRO formant le Contractant doivent récupérer
les fonds prêtés à COHYDRO par l'intermédiaire du Compte Avance, plus
intérêt, en utilisant cent pour cent (100%) du Cost Oil et cinquante pour cent
(50%) du Profit Oil attribué à COHYDRO.

Article 23 - Cessions d'intérêts

23.1 Dans le cas d'un transfert ou d'une cession de droits ou d'obligations à une

25.2

23.3

Société Affiliée ou entre entités du Contractant, le Contractant doit informer la
RDC dans un délai de 30 jours. Dans le cas d’une cession d'intérêts en faveur
d'une société non affiliée, le Contractant doit informer la RDC pour
approbation dans un délai de 60 jours pendant lequel la RDC se réserve un droit
de préemption.

Sauf en cas de Cession d’Intérêts ayant pour conséquence le retrait total d’une
des entités du Contractant et si cette Cession d’Intérêts génère une plus value, et
après avoir mis à disposition de la RDC toute la documentation sur les
opérations de cession, la cession d’intérêt n’emporte aucune obligation pour le
Contractant de payer la RDC.

Lors du transfert d'intérêt de ce Contrat, le cédant doit être entièrement relevé,
de ses obligations aux termes des présentes, dans la mesure où de telles
obligations sont prises en charge par le cessionnaire.

Article 24 - Informations - Confidentialité

24.1

24.2

Les Travaux Pétroliers (Exploration, Exploitation, Transport et Stockage) sont
soumis conformément à la loi en vigueur en RDC et à Particle 3.3 (c) du
Contrat, au suivi et au contrôle par les experts de l'Administration des
Hydrocarbures. Les dépenses y afférentes constituent des Coûts Pétroliers.

Sans préjudice du règlement minier, l'Opérateur fournira à la RDC une copie
des rapports et documents suivants LA)
| |
‘
24.3

24.4

245

24.6

24,7

34

24.2.1 Rapports hebdomadaires sur les activités de forage ;
24.22 Rapports hebdomadaires sur les activités de géophysique ;

24.23 Rapports d'études de synthèses géologiques ainsi que les cartes
afférentes ;
24.24 Rapports de mesures, d'études et d'interprétation géophysiques,

des cartes, profils, sections ou autres documents afférents, ainsi
que, sur demande de la RDC les copies des bandes magnétiques
originales sismiques enregistrées ;

24.25 Rapports d'implantation et de fin de sondage pour chacun des
forages ainsi qu'un jeu complet des diagraphies de pétrophysique

enregistrées ;

24.246 Rapports des tests ou essais de production réalisés ainsi que de
toute étude relative à la mise en débit ou en production d'un puits ;

242.7 Rapports concernant les analyses effectuées sur carotte ;

24.28 Rapports mensuels de production ;

24.29 Rapports annuels des activités pétrolières  d’exploration-
production.

Toutes les cartes, sections, profils, diagraphies et autres documents géologiques
ou géophysiques seront fournis sur un support transparent ou, le cas échéant,
sur un support électronique adéquat pour reproduction ultérieure.

Une portion représentative des carottes et des déblais de forage prélevés dans
chaque puits ainsi que des échantillons des fluides produits pendant les tests ou
essais de production seront également fournis à la RDC dans des délais
raisonnables.

À l'expiration du Contrat pour quelque raison que ce soit, les copies des
documents originaux et échantillons relatifs aux Travaux Pétroliers, y compris
en cas de demande, les informations sur supports électroniques, seront remises
N

à la RDC.

La RDC pourra à tout moment prendre connaissance des rapports de
l'Opérateur sur les Travaux Pétroliers, dont au moins une copie sera conservée
en République Démocratique du Congo.

Le Contrat ainsi que ses Annexes et toutes les informations relatives à

N

l'exécution du Contrat ou toutes informations obtenues d'une à Parte à

A
24.8

24,9

35

l'occasion du Contrat sont vis-à-vis des tiers, traités comme confidentiels par les
Parties. Cette obligation ne concerne pas :

Ô
&

()

les informations relevant du domaine public,

les informations déjà connues par une Partie avant qu’elles ne lui soient
communiquées dans le cadre du Contrat, et

les informations obtenues légalement auprès des tiers qui les ont eux-
mêmes obtenues légalement et qui ne font l'objet d'aucune restriction de
divulgation ni d'engagement de confidentialité.

L'article 24.6 n'empêche en rien les communications selon les besoins :

()

G
iv)

À leurs autorités de tutelle ou à des autorités boursières, si elles y sont
légalement ou contractuellement obligées, ou

Aux instances judiciaires ou arbitrales dans le cadre de procédures
judiciaires ou arbitrales, si elles y sont légalement ou contractuellement
obligées, ou

À la Société Affiliée, étant entendu que la Société Affilée gardera
l'information confidentielle, ou

Aux banques et organismes financiers dans le cadre du financement des
Travaux Pétroliers, sous réserve que ces banques et organismes
s'engagent à les tenir confidentielles.

L'Opérateur peut également communiquer les informations aux tiers
fournisseurs, entrepreneurs et prestataires de services intervenant dans le cadre
du Contrat, à condition toutefois qu'une telle communication soit nécessaire
pour la réalisation des Travaux Pétroliers et que lesdits tiers s'engagent à les
tenir confidentielles.

24.10 Les entités composant le Contractant peuvent également communiquer des
informations à des tiers en vue d'une cession d'intérêts pour autant que ces tiers
souscrivent un engagement de confidentialité.

Article 25 - Fin du Contrat

25.1 Le Contrat pourra prendre fin à la survenance de l’un des événements ci-après :

oO)

lorsque le Permis d'Exploration et tous les Permis d'Exploitation auront
expiré ou ne seront pas renouvelés conformément aux dispositions

légales, ou ba (orA
36

pour chaque entité du Contractant, en cas de retrait volontaire ou
involontaire conformément aux dispositions prévues au Contrat
d'Association,

a résiliation du contrat : l'Etat aura le droit de résilier le présent contrat
dans les cas suivants :

“ Si le Contractant à failli gravement dans lexécution du
programme minimal des travaux voté au Comité
d'Opérations au terme de la sous-période considérée ;
“Si le Contractant contrevient gravement aux dispositions du
contrat ;
“Si le Contractant ne se conforme pas à la législation et à ses
règlements en vigueur ;
“_ Sile Contractant fait faillite ou passe en liquidation judiciaire.

Toutefois, cette résiliation ne pourra intervenir qu'après une mise en
demeure du Contractant par la RDC. Suite à cette mise en demeure les
parties doivent se concerter pour trouver une solution au différend dans
un délai d’un mois. Si après cette phase de négociation et d'explications,
le Contractant n’a pas pris de mesures pour pallier au problème à
l'origine de la mise en demeure dans un délai de trois mois après
concertation, la RDC notifiera la résiliation du Contrat au Contractant.

25.2 Si une entité du Contractant souhaite se retirer volontairement conformément
au Contrat d'Association, le Contractant en informera le Comité d’Opérations
avec un préavis de soixante quinze (75) jours. Les entités restantes du
Contractant ont le droit d'acquérir l'intérêt de l'entité qui se retire, mais au cas
où cela n'a pas lieu, k RDC et le Contractant se concerteront pour le transfert
de la participation de cette entité.

En cas de Fin de Contrat telle que prévue aux Articles 25.1 et 25.2 du Contrat :

25.3

@

@)

Sous réserve des dispositions de l'Article 17 ci-dessus, le Contractant
liquidera les opérations en cours et les actifs acquis au titre du Contrat et
rendra compte de cette liquidation au Comité d’Opérations.

Les frais de cette liquidation seront supportés par le Contractant.

Le Contractant réglera toutes les charges dont le paiement lui incombera
aux termes du Contrat.

Article 26 - Force Majeure

26.1 Aucun retard ou défaillance d'une Partie à exécuter l'une quelconque des
obligations découlant du Contrat ne sera considéré(e) comme une violation

WA
37

audit Contrat si ce retard ou cette défaillance est dû(e) à un cas de force
majeure, c'est-à-dire À un événement imprévisible, irrésistible, et indépendant de
la volonté de la Partie qui l'invoque. Cela comprend, sans que cette liste soit
exhaustive, insurrection, émeutes, guerre, grèves, émeutes des employés, feu ou
inondations (un « Cas de Force Majeure »).

262 Si, par suite d'un Cas de Force Majeure, l'exécution de l'une quelconque des
obligations du Contrat était différée, la durée du retard en résultant, augmentée
du temps qui pourrait être nécessaire à la réparation des dommages causés
pendant ledit retard et à la reprise des Travaux Pétroliers, serait ajoutée au délai
prévu au Contrat pour l'exécution de ladite obligation.

263 Lorsqu'une Partie considère qu'elle se trouve empêchée de remplir l'une
quelconque de ses obligations en raison d'un Cas de Force Majeure, elle doit le
notifier par lettre recommandée avec accusé de réception dans les 48 heures À
l'autre Partie en spécifiant les éléments de nature à établir le Cas de Force
Majeure, et prendre, en accord avec l’autre Partie, toutes les dispositions utiles
et nécessaires pour permettre la reprise normale de l'exécution des obligations
affectées dès la cessation de l'événement constituant le Cas de Force Majeure.

26.4 Les obligations autres que celles affectées par le Cas de Force Majeure devront
continuer à être remplies conformément aux dispositions du Contrat.

Article 27 - Droit applicable

L'interprétation et l'exécution de ce Contrat seront soumises au droit de la République
Démocratique du Congo.

Article 28 - Stabilisation du Régime Minier et Fiscal

Sans préjudice de l'article 84 de la Loi, pendant toute la durée du Contrat, la RDC
garantit au Contractant, la stabilité des conditions générales, juridiques, financières,
pétrolières, fiscales, douanières et économiques dans lesquelles chaque entité exerce
ses activités, telle que ces conditions résultent de la législation et de la réglementation
en vigueur à la date de la signature du Contrat.

En conséquence les droits de chacune des entités composant le Contractant ne seront
en aucun cas soumis en quelque domaine que ce soit à une mesure aggravante par
rapport au régime définit au paragraphe ci-dessus.

Il est toutefois entendu que chaque entité composant le Contractant pourra bénéficier
de toute mesure qui lui serait favorable par rapport au régime définit ci-dessus.

(2e)
38

Article 29 - Obligations Complémentaires de la RDC

La RDC prend toutes les mesures nécessaires destinées à faciliter le déroulement des
activités du Contractant et de ses Sous-Traitants. Sur la demande de l’un ou l’autre,
l'assistance dont il est question ci-dessus portera sur les domaines suivants, sans que
ceute liste soit limitative :

"_ l’obtention des autorisations pour l’utilisation et l'installation des moyens de

transport et de communication ;

“ l'obtention des autorisations requises en matière des douanes et

d'importation - exportation ;

“_ l'obtention des visas, permis de travail ou cartes de résidents et toutes autres

autonsations administratives nécessaires pour l'exécution du Contrat en
faveur du personnel travaillant en RDC ainsi que les membres de leur
famille ;

* l'obtention des autonsations requises pour l'expédition à l'étranger, le cas

échéant des documents, données ou échantillons aux fins d’analyse ou de
traitement pour le besoin des opérations pétrolières ;

" la facilitation des relations avec lAdministration et les autorités

administratives locales ;

“ l'obtention des approbaüons nécessaires à la conduite des opérations

pétrolières, dans la mesure où les demandes auront été formulées
conformément à la législation en vigueur en RDC;

"tout autre sujet qui se prête à l'assistance de la RDC, notamment en matière

de sécurité et d'opérations dans le cadre de la législation et de la
réglementation en vigueur.

La RDC garantit au Contractant, à chaque entité constituant le Contractant ainsi
qu'aux cessionnaires du Contractant la non discrimination à leur égard dans
l'application des dispositions législatives ou réglementaires par rapport à tout autre
société exerçant des opérations pétrolières en République Démocratique du Congo.
Article 30 - Arbitrage

30.1 Tous les différends découlant du Contrat, à l'exception de ceux visés aux

30.2

paragraphes 30.5 et 30.6 ci-dessous, qui surgiront entre la RDC d'une part, et les
entités du Contractant d'autre part, qui ne pourront pas être résolus à l'amiable,
seront tranchés définitivement par arbitrage conformément aux Règlements
d'Arbitrage de la Chambre de Commerce Internationale de Paris.

La RDC d'une part et le Contractant d'autre part nommeront un arbitre et
s'efforceront de se mettre d'accord sur la désignation d'un tiers arbitre qui sera
le président du tribunal. A défaut de désignation d'un arbitre ou d'un accord sur
le tiers arbitre, les dispositions de la Chambre de Commerce Internationale de

Paris s'appliqueront. (al
30.3

30.4

30.5

30.6

39

L'arbitrage aura lieu à Paris, en France, ou en tout autre endroit décidé par le
Contractant et la RDC. La procédure se déroulera en langue française.
L'interprétation de ce Contrat par l'arbitre doit correspondre aux us et
coutumes acceptés en général dans l'industrie pétrolière internationale.

La RDC renonce irrévocablement par les présentes à se prévaloir de toute
immunité lors de la procédure relative à l'exécution de toute sentence arbitrale
rendue par un Tribunal Arbitral constitué conformément au présent Article 27,
y compris sans limitation toute immunité concernant les significations, toute
immunité de juridiction et toute immunité d'exécution quant à ses biens, sauf les
biens d'ordre public de la République Démocratique du Congo.

Si la RDC et une des entités du Contractant sont en désaccord sur la
détermination du prix des Hsdrocarbures Liquides dans le cadre de l'Article 16,
la RDC ou ladite entité pourra demander au Président de l'Institute of
Petroleum à Londres, Grande Bretagne, de désigner un expert intemational
qualifié, à qui le différend sera soumis. Si le Président de l’Institute of Petroleum
ne désigne pas d'expert qualifié, chacune des parties au différend pourra
demander au Centre International d'Expertise de la Chambre de Commerce
International de Paris de procéder à cette désignation. La RDC et ladite entité
fourniront à celui-ci toutes les informations qu’ils jugeront nécessaires ou que
l'expert pourra raisonnablement demander.

Dans les trente (30) jours de la date de sa désignation, l'expert communiquer à
la RDC et à ladite Partie le prix qui à son avis, doit être utilisé en application de
l'Article 14. Ce prix liera les parties et sera réputé avoir été arrêté d’un commun
accord entre celles-ci. Les frais et honoraires de l’Institute of Petroleum à
Londres ou de la Chambre de Commerce International de Paris, ainsi que les
experts seront partagés également entre la RDC et ladite entité. L'expert ne sera
pas un arbitre, et l'arbitrage ne sera pas applicable en pareil cas.

Article 31- Signature

Ce contrat est établi en six (6) originaux en langue française et chaque double sera
considéré comme une version originale et authentique lorsqu'il sera dûment signé par
les Parties.

Article 32 - Accord Complet

Suivant les définitions de ce Contrat, ce Contrat comprend l'accord complet des
Parties et remplace et annule tous engagements, communications et accords

précédents entre les Parties, qu’ils soient écrits ou oraux, exprimés ou tacit

7
40

Article 33 - Notification

33.1 Toutes notifications ayant rapport à ce Contrat doivent être adressées par écrit
aux Parties par lettre avec accusé de réception, par remise à personne ou fax aux
adresses ou numéros de fax suivants :

2)  Pourla RDC:
Monsieur le Ministre de l'Energie
15ème Niveau de l'Immeuble REGIDESO
Bld du 30 juin, Kinshasa/Gombe
République Démocratique du Congo.

b) Pour ENERGULE :
Monsieur JEFFERY GREENBLUM
Président et Directeur
2000 W. Sam Houston ParkwayS., Suite 320
HOUSTON, TEXAS 77042 USA

c) Pour COHYDRO :
Monsieur l’Administrateur Délégué Général
1, avenue du Comité Urbain, Kinshasa/Gombe,
République Démocratique du Congo.

332 Une Partie peut modifier ses coordonnées en donnant un préavis de 15 jours à
l’autre Partie.

33.3 En cas d'absence de reçu, mais en cas de remise à personne ou par fax, toute
notification effectuée dans le cadre de ce Contrat sera considérée comme avoir
été valablement effectuée.

33.3.1. Si remis personnellement, au moment de la livraison ;

33.3.2. Si envoyé par avion, au sixième jour ouvrable après la date de la
poste ;

33.33. Si envoyé par fax, à l'heure indiquée sur le rapport de
transmission applicable, valide et complet.

Article 34 - Entrée en Vigueur - Régime de Coopération

34.1 Le Contrat n'entrera en vigueur qu'à la date de promulgation du Décret du
Président de la République approuvant ce Contrat.

34.2 Toutes révisions ou amendements au Contrat ne peuvent intervenir que d'un
commun accord de toutes les Parties et ce par voie d’avenant.

€
41

PAGE DE SIGNATURE

EN FOI DE Dors les représentants dûment mandatés de la RDC et des entités
Contractant ont signé le présent Contrat en date du

ue PPATE A0 NOV..2005 … … /2005.
Pour le Gouvemement de la République Démocratique du Congo :

LE MINISTRE DE L'ENERGIC
Ai

Prolesseur Pierre MUZYU “€ ANAE: w

Fe de ris

CS

e

uog CV

$#a

L TRE D

HÉ hs -

Docteur André Phihppe FUTA

Pour l'Association :

ON. ja

PREt
DRE et Directeur

42

ANNEXE 1

COORDONNEES GEOGRAPHIQUES
DES BLOCS D’EXPLORATION PETROLIERE DU BASSIN COTIER EN
REPUBLIQUE DEMOCRATIQUE DU CONGO

Les Rendus du Bassin Côtier couvrent une zone de 4.916 km? ouverte à l'exploration et située
entre la Concession PERENCO REP au Sud-Sud-Ouest, la province angolaise de Cabinda à
l'Ouest et au Nord, le fleuve Congo au Sud et le Socle Cristallin à l'Est. Soit une zone comprise
entre les latitudes et longitudes telles qu’indiquées ci après.

qu (
43

Latitude, deg, min. Longitude, deg. min.

SUD

Description
EST
[i | _osw | 12.38 Frontière fluviale, Congo-Angola
2 _| 0 |] 1238
2,

ED RESTOS RE
ES TE D”
[5] 0526 | ns |
EM
EM

7

ns

Frontière fluviale, Congo-Angola ;
A l'Ouest, le long de la frontière
Internationale du Fleuve Congo vers :

Frontière entre le Congo et l'Angola et
l'extrémité S. E. du Permis de Production
PERENCO REP ;

Nord-Ouest le long de la limite du
Permis de Production PERENCO REP
vers :

Congo, Frontière Internationale Cabinda ;

A l'Est, le long de ia Frontière
Internationale vers :

Congo, Frontière Internationale
Cabinda ;

Au Nord le long de la frontière
Internationale vers :

Frontière fluviale, Congo-Angola le
long de la Frontière Internationale
vers :

Frontière fluviale, Congo-Angola à
l'Est lé long de la Frontière
Internationale vers :

Frontière fluviale, Congo-Angola le
long de la Frontière fluviale

internationale en direction Nord-Est
vers le point N1.

In i
44
Les Rendus du Bassin Côtier sont subdivisés en 6 blocs de formes géométriques polygonales
dénommés:

- Bloc 1: Bloc YEMA

- _ Bloc2: Bloc MATAMBA MAKANZI
- Bloc3: Bloc NDUNDA

- Bloc 4: Bloc LOTSTHI

- Bloc 5: Bloc NGANZI

-  Bloc6: Bloc MAVUMA

Les limites de chaque polygone sont définies par les coordonnées géographiques suivantes:

Bloc YEMA :
est compris entre les latitudes 5°44'36" et 5°50'49" Sud et les longitudes 12°39'6" Est, borné à

l'Ouest par les limites des concessions PERENCO REP et à l'Est par la
rivière LUSALONGO.

Bloc MATAMBA MAKANZI:

est compris entre les latitudes 5°50'49" et 6°4'11" Sud et les longitudes des 12°31'2" et 12°35'39"
Est, borné à l'Ouest par les limites Sud des concessions PERENCO REP et au Sud par la frontière
Angolaise. Il est limité par le Bloc NDUNDA.

Bloc NDUNDA:
est compris entre les longitudes 12°35'39" et 12°52'10 " et les latitudes 5°44'36" et 6°3'11". Il est

bordé à l'Est par le Socle et au Sud par le fleuve Congo.

Bloc LOTSTHI :

est compris entre les latitudes 5°33'32" et 5°44'36" Sud et les longitudes des 12°31'38" Est et
12'46"38" Est, bordé au Nord par le Bloc NGASI, à l'Est par le Bloc MAVUMA et au Sud par le
Blocs YEMA et NDUNDA.

Bloc NGANZI :

est compris entre les latitudes 5°33'32" Sud à l'Est par Les points suivants - (5°7'57", 1293727"), °
(5°1436", 1293847"); (5°19'10", 12°422"); (5°25°25", 12°3742") et entre les longitudes:
12°31"15", 12°36‘45". NGASI est bordé à l'Est par le Bloc MAVUMA et à l'Ouest par la frontière
angolaise de Cabinda.

Bloc MAVUMA:

est compris entre 5°0'0" et 5°3951" latitude Sud. 12°35'10" et 12°52'15" longitude Est.
MAVUMEA est bordé au Nord par le Bloc NGANSL à l'Est par le Bloc MAVUMA et à l'Ouest
par les blocs NGANSI et LOTSHI et enfin à l'Est par le Socle Cristallin.
REPUBLIQUE DEMOCRATIQUE DU CONGO
DECOUPAGE DES BLOCS

DU BASSIN COTIER

Echelle: 1/500 000

.

LOTSHI

DGONHNAEZB EUR 2HHO0O

